department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil index tax_exempt_and_government_entities_division number release date date date legend c d e f g dear we have considered your request for a ruling that you are not required to file annual information returns on form_990 return of organization exempt from income_tax pursuant to sec_1_6033-2 based on the information provided we have concluded that you do not meet requirements to be excepted from filing form_990 the basis for our conclusion is set forth below issue do you meet the requirements to be excepted from filing form_990 as a mission society facts your articles of incorporation were filed on d in e you submitted form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code to the irs our letter dated f provided that recognition on g we received your letter which stated you are a mission society which is not required to file form_990 our review of the information you have provided found the following k a you are not an organization covered by a group ruling your articles of incorporation contain no provisions requiring that you will be operated supervised or controlled by a church_or_convention_or_association_of_churches article x of your articles of incorporation provides in part that upon dissolution you will dispose_of all assets exclusively for the purpose of the corporation in such a manner or to such organizations qualify as an exempt_organization or organization under sec_501 your primary activity is providing humanitarian aid to c you receive your funding from a wide variety of sources including some churches that may dictate which humanitarian aid program they wish to sponsor some of your board members sit as representatives of these churches and participate in mission trips law sec_6033 of the code generally requires the filing of annual information returns by exempt_organizations sec_1 a g i of the regulations provides certain mandatory exceptions to filing annual information returns qualified mission societies are eligible for this exception sec_1_6033-2 states that to be a qualified mission society an organization must be sponsored by or affiliated with one or more churches or church denominations and more than one-half of the activities of the society must be conducted in or directed at persons in foreign countries sec_1_6033-2 states that an organization is affiliated with a church or a convention or association of churches for purposes of paragraph h ii of this section if-- i the organization is covered by a group_exemption_letter issued under applicable administrative procedures to a church or a convention or association of churches ii the organization is operated supervised or controlled by or in connection with as defined in sec_1_509_a_-4 a church or a convention or association of churches or iii relevant facts and circumstances show that it is so affiliated sec_1_6033-2 states that for purposes of paragraph h iii of this section relevant facts and circumstances that indicate an organization is affiliated with a church or a convention or association of churches include the following factors however the absence of one or more of the following factors does not necessarily preclude classification of an organization as being affiliated with a church or a convention or association of churches-- i the organization's enabling instrument corporate charter trust instrument articles of association constitution or similar document or by-laws affirm that the organization shares common religious doctrines principles disciplines or practices with a church or a convention or association of churches ii a church or a convention or association of churches has the authority to appoint or remove or to control the appointment or removal of at least one of the organization's officers or directors iii the corporate name of the organization indicates an institutional relationship with a church or a convention or association of churches iv the organization reports at least annually on its financial and general operations to a church or a convention or association of churches v an institutional relationship between the organization and a church or a convention or association of churches is affirmed by the church_or_convention_or_association_of_churches or a designee thereof and vi in the event of dissolution the organization's assets are required to be distributed to a church or a convention or association of churches or to an affiliate thereof within the meaning of this paragraph h application of law because your primary activity is providing humanitarian aid in c you have met the foreign activities requirement imposed by sec_1_6033-2 but the regulation imposes a second requirement you must also be sponsored by or affiliated with one or more churches or church denominations mission societies who are sponsored by one or more churches must have some institutional relationship with and provide some kind of financial_accounting to the churches who are sponsoring them sec_1_6033-2 of the regulations provides three instances when an organization can be considered to be an affiliate of one or more churches or church denominations in applying these indicants to you we found i ii your organization is not covered by a group_exemption_letter you are not operated supervised or controlled by a church or convention of churches and ii you do not pass the facts_and_circumstances_test detailed in sec_1_6033-2 of the regulations because your organization does not meet any of the listed affiliation factors e your articles of incorporation and bylaws do not show any institutional relationship such as sharing common religious doctrines principles practices common name or church affirmation your governing documents do not mandate common board members with sponsored or affiliated churches your name does not imply a connection with any church nochurch or church association has the authority to appoint or remove any of your board members e e e e e you have not shown that any churches or church associations receive annual reports on your financial and general operations and your enabling document does not require your assets to be distributed to any sponsored or affiliated churches conclusion based on the factors as detailed above we deny your request for exception from filing form_990 as a mission society we have determined that you are not an integrated_auxiliary_of_a_church and do not meet the requirements for classification as a mission society because you are not sponsored by or affiliated with one or more churches or church denominations accordingly you do not qualify for exception from filing form_990 as a mission society filing penalties and revocation of tax-exempt status if a form_990 or form 990-ez is not filed the irs may assess penalties on the organization of dollar_figure per day until it is filed this penalty also applies when the filer fails to include required information or to show correct information the penalty for failure_to_file a return or a complete return may not exceed the lesser_of dollar_figure or percent of the organization’s gross_receipts for an organization that has gross_receipts of over dollar_figure million for the year the penalty is dollar_figure a day up to a maximum of dollar_figure the irs may impose penalties on organization managers who do not comply with a written demand that the information be filed sec_6033 of the code provides that failure_to_file form_990 form 990-ez or form 990-n for consecutive years results in revocation of tax-exempt status as of the filing due_date for the third return an organization whose exemption is revoked under this section must apply for reinstatement by filing a form_1023 and paying a user_fee whether or not the organization was originally required to file for exemption reinstatement of exemption may be retroactive if the organization shows that the failure_to_file was for reasonable_cause information with respect to the implementation of sec_6033 is available at www irs gov eo if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
